DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending and examined on the merits.

RELEVANT STATUTORY AND/OR CASE-LAW BASED REJECTIONS

Claim Rejections - 35 USC § 103 – Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The Claimed Invention:  A method of simultaneously treating both alopecia and achromotrichia (aka also equally called graying, depigmentation, achromachia, and canities) ‘comprising’ FK506 (compound Formula II), minoxidil, and cyclosporine A.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sample et al. (US20130022685) in view of Hamilton et al. (US6331537) and Lin et al. (US200702312365).
COMBINATION TREATMENT METHOD DISORDER PART I:  ALOPECIA
Sample teach the compound FK506 in combination with cyclosporine (para 36, line 10) as well as minoxidil (para 36, line 19); in topical compositions (paras 73,76) for treating any type of alopecia (para 36, line 7); see also claims 14 and 19 for combinations of all three for treating alopecia.  [Though not needed, evidentiary reference Atwal et al. US20010020038 (para 25) is cited merely by example that it was art-recognized (Official Notice also taken under MPEP 2144.03) that treating alopecia equally encompasses species such as chemotherapy-induced alopecia as early as 1996 with known standard alopecia agents such as minoxidil: 
[0025] The use of minoxidil in cancer patients to decrease the duration of baldness caused by chemotherapy is disclosed by Duvic, M. et al, "A randomized trial of minoxidil in chemotherapy-induced alopecia", J. Am. Acad Dermalol 1996; 35:74-8. Duvic et al disclose that in patients treated with fluorouracil, doxorubicin and cyclophosphamide a 2% topical solution of minoxdil administered during chemotherapy and 4 weeks thereafter, did not prevent alopecia but did decrease period of baldness.]

Sample does not per se teach the ‘structure’ of elected FK506 species.
Hamilton teach the elected compound of instant claim 7 that binds FK506 binding protein 4 (RN186268-77-9, see Examples containing); including in compositions for treating alopecia also (abstract).  [Hamilton does not teach where the elected FK506 binding protein 4 species of instant claim 7 is combined with cyclosporine and minoxidil.].
As for claims 3-7, Sample teaches the active agents may be in any “therapeutically effective amount” which will naturally “vary depending on the compound, the disease and its severity and the age, weight, physical condition and responsiveness of the mammal to be treated” (para 14), leaving the active agents open for selection as to any concentrations/amounts thereof that may carry out the intended purpose of treating alopecia.  Further, Sample even expressly states by example that amounts of about 0.01% to about 20% by weight may be employed, which encompasses the amounts claimed for minoxidil and cyclosporine, and with the “about” term leaving some room for adjustment, arguably covers the amount of the FK506 species.  Thus, the instant claims are deemed open to routine optimization to arrive at the ranges claimed of the present combination of compounds in composition.
Further, notwithstanding that a combination cyclosporine, minoxidil, and FK506 are expressly combined in Sample, as a matter of law relevant to this specific FK506 species in combination with the other agents (e.g. claim 3 and 5-7), "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose." Please see In re Susi, 169 USPQ 423, 426 (CCPA 1971); In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). As a result, it would have necessarily been prima facie obvious to one of ordinary skill in the art to combine the compositions taught in the two references above for the same purpose and to arrive at the instant invention of treating alopecia. 
Thus, as to claims 1 and 3-7, Sample in view of Hamilton teach all 3 compounds claimed for treating alopecia and render such prima facie obvious.
However, neither Sample or Hamilton also teach treating simultaneously the other hair disorder achromotrichia (aka also equally called graying, depigmentation, achromachia, and canities), including the latter due to aging (instant claim 2).
COMBINATION TREATMENT METHOD DISORDER PART II: Achromotrichia (aka also equally called graying, depigmentation, achromachia, 
and canities).
Lin - expressly entitled as instantly claimed here:  COMPOSITIONS AND METHODS 
FOR DUAL THERAPIES OF HAIR GRAYING AND BALDING IN FOLLICULAR DELIVERY SYSTEMS - fills this gap by expressly teaching the combination comprising minoxidil for simultaneously treating BOTH ALOPECIA (aka balding) and ACHROMOTRICHIA (aka graying) in “aging” humans; see especially para’s 8-9:
[0008] Minoxidil, being a potassium channel opener, has been proven to induce human hair growth from many papers and is popular in the market to treat patients with androgenic alopecia. But the effects of minoxidil on treating hair balding are still limited.sup.(10). The functions of minoxidil could reduce continuous hair loss, but couldn't increase hair amount and density or recover the pigment of graying hair. We tried to amplify the function of minoxidil by adding the above compositions, because it has been proven by the inventors of this invention that HSCF could stimulate the stem cells in hair bulge to migrate into hair bulb, and then differentiate to melanocyte and keratinocyte to regenerate a newly pigmented hair in a hair follicle. 

[0009] The results showed that compositions of (i) HSCF, (ii) a formula of some amino acids and vitamins, and (iii) minoxidil could achieve the best efficiency on hair growth and melanin synthesis. It also has been proven to treat the graying and balding problems by the in vitro culture of hair follicle organ and also by the in vivo animal models of graying and balding mice. The invention could be further applied to treat the hair aging of human beings.

	Therefore, it would have been obvious to simultaneously treat both alopecia and achromotrichia in aging humans (instant claims 1-2) employing the 3 molecules claimed, as Lin teaches just that – simultaneously treating both, equally ‘comprising’ minoxidil as a primary agent therein, just as in primary reference Sample.
	Based on the teachings of the reference(s), one of ordinary skill in this art at the time the invention was filed, would have had a reasonable expectation of success in arriving at the claimed invention, as a whole, which is deemed prima facie obvious.  

Prior Art Made of Record But Not Deemed Needed to Rely On
	Lee (U.S. Patent Publication No. 20050163811) teach the use of minoxidil and other composition elements for treating alopecia (formerly claimed) by stimulating hair growth of the scalp and also equally for eyebrows and facial hair such as that on the lip (mustache). 
	All prior art of record applied by the Office in the parent and related family applications is incorporated by reference here.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654